(oOS-lS
                                ELECTRONIC RECORD




COA #      01-13-00900-CR                        OFFENSE: 21.1 (Sex Abuse of Child)

           Raymond Lee Cavitt v. The State of
STYLE:     Texas                                 COUNTY:         Harris

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    174th District Court


DATE: 04/23/2015                  Publish: YES   TC CASE #:      1342490




                         IN THE COURT OF CRIMINAL APPEALS



          Raymond Lee Cavitt v. The State of
STYLE:    Texas                                       CCA#             tbOSml£
     APP£uaa/t>^                      Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         Rtrrazgh                                     JUDGE:

date:      06/zy/ir                                   SIGNED:                           PC:

JUDGE:       fJh (^6vL*4l^L-                          PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD